DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  the phrase “gap is configure” appears to have a typographical error.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cooling part” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the gap."  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “at least of the protrusion overlaps” which is indefinite because the phrase appears to be missing some language and is not understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui et al.  (US 2018/0200764). 
Regarding claim 1, Fukui discloses a substrate treatment device, comprising: a placement stand having a plate shape, and being configured to rotate (31, 33); a plurality of support portions provided on one surface of the placement stand and capable of supporting a substrate (313 and/or 31b-1); a cooling part configured to supply a cooling gas into a space between the placement stand and a back surface of the substrate supported by the support portions (72); a liquid supplier configured to supply a liquid onto a surface of the substrate (62); and at least one protrusion provided on the one surface of the placement stand and extending along a boundary line of a region where the substrate is provided in a plan view (311 and/or 312).
The treatment of the substrate, the substrate itself, its characteristics (such as its shape/size), and its placement are all intended use of the claimed substrate treatment device and capable of being performed by Fukui.  For instance, Fukui is capable of cooling a substrate with drying gas, supplying liquid to the substrate, and having a substrate placed therein such that the at least one protrusion extends along a boundary line of a region where the substrate is provided in a plan view.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Regarding claims 2-6, Fukui is capable of being used such that: at least a part of the protrusion overlaps the substrate in a plan view, and a gap is configure to be formed between a top portion of the protrusion and the back surface of the substrate (consider a substrate with a shape such that there is any gap between the substrate and 312 or 311, for instance); wherein at least a part of the protrusion overlaps the substrate in a plan view, and at least a part of the top portion of the protrusion is configured to contact the back surface of the substrate (consider a substrate with a shape such that there is a contact between the substrate and 312 or 311, for instance); wherein a planar shape of the substrate is a substantially quadrangle, and the protrusion is not provided at a position of a corner of the substrate in a plan view (consider a substrate with a shape that is quadrangular or, for instance, has a quadrangular upper layer such that the protrusion is not at a corner of the quadrangle).  The substrate is not a positively claimed element.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Regarding claims 7-8, Fukui is capable of being used such that: wherein a temperature distribution of the substrate cooled is configured to be controlled by at least one of an overflow resistance of the cooling gas flowing out from a space surrounded by the placement stand, the back surface of the substrate and the protrusion through the gap, a size of an opening of the gap, and a position of the gap (note inherent resistance to flow from at least 311/312 which would control the temperature distribution).  The treatment of the substrate, the substrate itself, its characteristics (such as its shape/size), and its placement are all intended use of the claimed substrate treatment device and capable of being performed by Fukui.  For instance, Fukui is capable of cooling a substrate such that a controlled temperature distribution results from the structure of the substrate holding unit (31).  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Regarding claims 9-16, Fukui is capable of being used such that: wherein a planar shape of the substrate is a substantially quadrangle, and the protrusion extends along a peripheral edge of the substrate between a vicinity of one corner of the substrate and a vicinity of a corner adjacent to the one corner of the substrate in a plan view (consider a substrate with a shape that is quadrangular or, for instance, has a quadrangular upper layer such that the protrusion extends along a peripheral edge of the substrate between two corners); wherein a planar shape of the substrate is a substantially quadrangle, and the protrusion extends along a side of the substrate in a plan view (consider a substrate with a shape that is quadrangular or, for instance, has a quadrangular upper layer such that the protrusion extends along a extends along a side of the substrate in a plan view); wherein in a plan view, the protrusion is provided inside the region where the substrate is provided (consider a substrate with a shape such that the protrusion is provided inside the region where the substrate in a plan view); wherein in a plan view, a portion of the protrusion is provided inside the region where the substrate is provided, and a remaining portion of the protrusion is provided outside the region where the substrate is provided (consider a substrate with a shape such that a portion of the protrusion is provided inside the region where the substrate is provided, and a remaining portion of the protrusion is provided outside the region where the substrate is provided).  The substrate is not a positively claimed element.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Regarding claim 17, Fukui is relied upon as above with the following interpretation: a plurality of support portions (312); at least one protrusion (313); wherein in a plan view, the protrusion is provided outside the region where the substrate is provided (consider a substrate with a shape such that the protrusion is provided outside the region where the substrate is provided).  The substrate is not a positively claimed element.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Regarding claims 18-19, Fukui is capable of being used such that: wherein a planar shape of the substrate is a substantially circular shape, and at least of the protrusion overlaps a peripheral edge of the substrate in a plan view (consider a substrate with a shape such that at least of the protrusion overlaps a peripheral edge of the substrate in a plan view); wherein the protrusion includes a groove which opens to a top portion (Figure 4A: gap in segments of 31b-2, or gaps at 313).  The substrate is not a positively claimed element.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

Claim(s) 1-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al.  (WO 2018/179945). 
Regarding claim 1, Hasegawa discloses a substrate treatment device (Figures 10A-10C), comprising: a placement stand having a plate shape, and being configured to rotate (10b; 103); a plurality of support portions provided on one surface of the placement stand and capable of supporting a substrate (114); a cooling part configured to supply a cooling gas into a space between the placement stand and a back surface of the substrate supported by the support portions (15); a liquid supplier configured to supply a liquid onto a surface of the substrate (33); and at least one protrusion provided on the one surface of the placement stand and extending along a boundary line of a region where the substrate is provided in a plan view (153; machine translation, paragraphs 64, 67).
The treatment of the substrate, the substrate itself, its characteristics (such as its shape/size), and its placement are all intended use of the claimed substrate treatment device and capable of being performed by Hasegawa.  For instance, Hasegawa is capable of cooling a substrate with refrigerant, supplying liquid to the substrate, and having a substrate placed therein such that the at least one protrusion extends along a boundary line of a region where the substrate is provided in a plan view.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Regarding claims 2-6, Hasegawa is capable of being used such that: at least a part of the protrusion overlaps the substrate in a plan view, and a gap is configure to be formed between a top portion of the protrusion and the back surface of the substrate (consider a substrate with a shape such that there is any gap between the substrate and 153, for instance); wherein at least a part of the protrusion overlaps the substrate in a plan view, and at least a part of the top portion of the protrusion is configured to contact the back surface of the substrate (consider a substrate with a shape such that there is a contact between the substrate and 153, for instance); wherein a planar shape of the substrate is a substantially quadrangle, and the protrusion is not provided at a position of a corner of the substrate in a plan view (consider a substrate with a shape that is quadrangular or, for instance, has a quadrangular upper layer such that the protrusion is not at a corner of the quadrangle).  The substrate is not a positively claimed element.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Regarding claims 7-8, Hasegawa is capable of being used such that: wherein a temperature distribution of the substrate cooled is configured to be controlled by at least one of an overflow resistance of the cooling gas flowing out from a space surrounded by the placement stand, the back surface of the substrate and the protrusion through the gap, a size of an opening of the gap, and a position of the gap (note inherent resistance to flow from at least 153 which would control the temperature distribution; also see machine translation, paragraphs 67-71).  The treatment of the substrate, the substrate itself, its characteristics (such as its shape/size), and its placement are all intended use of the claimed substrate treatment device and capable of being performed by Hasegawa.  For instance, Hasegawa is capable of cooling a substrate such that a controlled temperature distribution results from the structure of the substrate holding unit (10b).  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Regarding claims 9-16, Hasegawa is capable of being used such that: wherein a planar shape of the substrate is a substantially quadrangle, and the protrusion extends along a peripheral edge of the substrate between a vicinity of one corner of the substrate and a vicinity of a corner adjacent to the one corner of the substrate in a plan view (consider a substrate with a shape that is quadrangular or, for instance, has a quadrangular upper layer such that the protrusion extends along a peripheral edge of the substrate between two corners); wherein a planar shape of the substrate is a substantially quadrangle, and the protrusion extends along a side of the substrate in a plan view (consider a substrate with a shape that is quadrangular or, for instance, has a quadrangular upper layer such that the protrusion extends along a extends along a side of the substrate in a plan view); wherein in a plan view, the protrusion is provided inside the region where the substrate is provided (consider a substrate with a shape such that the protrusion is provided inside the region where the substrate in a plan view); wherein in a plan view, a portion of the protrusion is provided inside the region where the substrate is provided, and a remaining portion of the protrusion is provided outside the region where the substrate is provided (consider a substrate with a shape, such as concave or annular, such that a portion of the protrusion is provided inside the region where the substrate is provided, and a remaining portion of the protrusion is provided outside the region where the substrate is provided).  The substrate is not a positively claimed element.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Regarding claims 17-18 and 20, Hasegawa is capable of being used such that: wherein in a plan view, the protrusion is provided outside the region where the substrate is provided (consider a substrate with a shape such that at least outer protrusion 153 is provided outside the region where the substrate is provided); wherein a planar shape of the substrate is a substantially circular shape, and at least of the protrusion overlaps a peripheral edge of the substrate in a plan view (consider a substrate with a shape, such as annular, such that at least of the protrusion overlaps a peripheral edge of the substrate in a plan view); the protrusion has an annular shape in plan view (153; machine translation, paragraph 67).  The substrate is not a positively claimed element.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711